Citation Nr: 1430710	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) from October 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for psychiatric disorders.   As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.   In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In this case, alternative psychiatric diagnoses have previously been considered by the Agency of Original Jurisdiction (AOJ); in particular, in the June 2009 decision, service connection was granted for anxiety.  The Veteran specified in his June 2009 notice of disagreement that he disagreed with the denial of service connection for PTSD. Notably, he did not disagree with the initial disability evaluation assigned for his anxiety disorder.  As such, no recharacterization of the claim is necessary.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability as defined by VA regulations.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus that was incurred in service.

3.  The preponderance of the evidence is against finding that the Veteran has a back disorder that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.

4.  The preponderance of the evidence does not support a finding that the Veteran has PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  A back disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  PTSD was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in March 2008 and April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination in September 2008 which addressed his claim for service connection for a bilateral hearing loss disability and tinnitus.  Additionally, he was afforded VA examinations in September 2008 and January 2009 which addressed his claim for service connection for PTSD.  Each examiner conducted the appropriate diagnostic tests, and considered the Veteran's reported history.  The Board finds these examination reports and opinions to be thorough and complete.  Therefore, the Board finds these examination reports and opinions sufficient upon which to base a decision with regard to the service connection claims for tinnitus, a bilateral hearing loss disability, and PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board has carefully considered the Veteran's assertion, expressed on his VA form 9 submitted in January 2010, that the VA examiner who conducted his psychiatric examination was biased.  However, the Board notes that the Veteran was given two separate VA psychiatric compensation and pension examinations-one in September 2008 and one in January 2009-performed by two different examiners.  The Veteran has not specified which examiner he felt was biased.  As the Veteran was afforded two different mental examinations by two separate examiners, each of whom considered the Veteran's assertions in their report and conducted the appropriate testing, the Board finds that the Veteran has been afforded an adequate VA examination in connection with his claim for service connection for PTSD.

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for a back disability.  However, as will also be discussed in more detail below, the Board finds that an examination or opinion in this regard is not necessary due to a lack of credible lay or medical evidence of any a back disability in service or for decades thereafter.  In essence, there is no credible lay evidence of symptoms since service, nor is there a competent etiology opinion of record that links the claimed back disorder, to the Veteran's military service. As such, a VA medical opinion is not warranted.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

	A.  General Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including sensorineural hearing loss disability and arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	B.  Tinnitus and Bilateral Hearing Loss Disabilities

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

The Veteran's service treatment records reflect that his military occupational specialty was systems aircraft organizational maintenance technician.  

On service entrance audiological examination in May 1979, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
15
5
5
5

On service audiological examination in May 1982, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
10
5
0
LEFT
10
15
10
10
5


On service audiological examination in March 1983, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
5
5
5
LEFT
10
10
5
5
0

On service audiological examination in July 1983, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
10
15
10
5
10

On service audiological examination in October 1984, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
0
0
LEFT
10
10
5
0
0

On service separation audiological examination in January 1985, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
10
15
5
5
-5

On VA compensation and pension examination in September 2008, the Veteran complained of tinnitus.  The examiner recorded the Veteran's history as serving as an aircraft mechanic while on active duty.  It was noted that post-service, the Veteran worked in a variety of jobs, some of which involved significant noise exposure with the use of hearing protection.  The Veteran denied having any significant recreational noise exposure.  The examiner specified that the Veteran had longstanding, constant, bilateral tinnitus with an unknown specific date of onset.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
10
15
15
15
30

Speech recognition testing resulted in results of 100 percent in the right ear and 100 percent in the left ear.  The examiner indicated that the Veteran's level of hearing loss was not disabling according to VA standards as outlined in 38 C.F.R. § 3.385.

A January 2009 record from a private ear and throat specialist reflects that the Veteran had bilateral tinnitus and had suffered from hearing loss for many years.  It was noted that the Veteran was exposed to a lot of aircraft noise while he was on active duty.  The hearing provider indicated that while the low and mid frequencies of hearing were normal, the Veteran had a mild to moderate high frequency hearing loss that was likely related to noise exposure while he was on active duty.  No pure tone thresholds were given.

As an initial matter, concerning the Veteran's claimed bilateral hearing loss disability, the Board notes that none of the pure tone thresholds of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2013).  As such, the Veteran does not have a bilateral hearing loss disability for VA benefit purposes.  The Board acknowledges the January 2009 record from the private audiologist; however, the audiologist did not provide the results of pure tone threshold testing.  Without a diagnosis of a current hearing loss disability of either ear that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a bilateral hearing loss disability.  

In reaching this conclusion, the Board acknowledges that the Veteran is competent to report difficulty hearing.  However, he is not competent to state that his pure tone thresholds or speech recognition scores arise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a bilateral hearing loss disability for VA purposes.  

Turning to the claim for service connection for tinnitus, with respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma from the sounds of aircraft.  Significantly, as noted above, the Veteran's service personnel records confirm that he served as an aircraft mechanic.  Based on this evidence, it is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma during service.

Both the September 2008 VA examiner and the January 2009 private examiner indicate that the Veteran has a current diagnosis of tinnitus.

With respect to whether there is a nexus or relationship between the Veteran's current tinnitus and military service, the Board acknowledges that the September 2008 VA examiner opined that the specific date of origin of the Veteran's tinnitus was unknown.  However, this evidence neither supports nor weighs against the claim, as the examiner did not affirmatively disassociate the Veteran's tinnitus from his service.  Similarly, the January 2009 private examiner did not affirmatively disassociate the Veteran's tinnitus from his service.

The Board also notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties in his hearing as such comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

As noted, the Veteran is competent to describe his in-service noise exposure and current tinnitus, and concerning his tinnitus, the Board finds that his assertions are credible.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current tinnitus cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	C.  Back Disability

The service treatment records from the Veteran's period of active duty are negative for any signs, symptoms, or treatment of a back disorder.  The January 1985 separation examination report reflects that the Veteran had a normal spine.

On the Veteran's March 2008 claim, he indicated that he injured his back in 1983.

In another statement submitted in March 2008, the Veteran wrote that he was hit in the back by the nose of a plane in 1984.  

VA outpatient records dated from 2005 through the present are negative for any signs, symptoms, or diagnoses of a back disorder.

Having carefully reviewed the record regarding this claim, the Board finds that service connection is not warranted for a back disorder.  Here, while the Veteran asserts that he has a back disorder that is subject to service connection, he has neither produced nor identified evidence demonstrating such a diagnosis and that it is related to service. 

The record is devoid of any persuasive evidence, medical or otherwise, that would tend to show that the Veteran currently has a back disability.  The Veteran has not asserted that he currently receives treatment for a back disorder.  None of the medical treatment records from the Veteran's private or VA treatment providers gives evidence of a diagnosed back disorder.  While the Veteran may complain of pain, those complaints have not resulted in a diagnosis of an actual disability from medical personnel.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  The Veteran was advised of the necessity for evidence showing current disability but failed to identify or submit such.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, given the absence of complaints or clinical findings related to a back disorder, the Board concludes that any suggestions by the Veteran of experiencing back symptoms since service are not credible.  In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying on the fact that private and VA treatment records following the Veteran's period of active duty also revealed no evidence of chronic back symptoms.  As such, the Board finds that any suggestions of chronic problems following his period of active duty are not credible.

In short, the preponderance of evidence is against this claim and there is no doubt to be resolved. Accordingly, the Veteran's claim of entitlement to service connection for a back disorder. 

	D.  PTSD

At the outset, the Board notes the record does not establish the Veteran's participation in combat.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

In this case, the Veteran has claimed that while he was assigned to the USS Forrestal, a pilot crashed upon take-off in September 1982.  Service personnel records confirm that the Veteran was assigned to the USS Forrestal in September 1982, and official casualty records verify that a pilot was killed as a result of an aircraft accident off the USS Forrestal that month.  As such, this claimed PTSD stressor has been verified.  

Unfortunately, even accepting the presence of an in-service stressor, the evidence of record reflects that the Veteran does not have a current diagnosis of PTSD that meets DSM-IV criteria.  In this matter, the medical evidence of record does not reflect that the Veteran has sought psychiatric treatment since leaving active duty.  However, he has undergone three separate mental examinations.

On private psychiatric evaluation in October 2008, the Veteran recounted the stress of the pilot crashing near his ship while he was on active duty.  The Veteran reported experiencing bad dreams, depression, and impaired concentration.  The examiner felt that the Veteran's grooming was good, and he was neat in appearance.  The Veteran had flashbacks to his military experiences.  Memory was intact, affect was distant, but the Veteran's judgment was deemed to be good.  The examiner gave a diagnosis of PTSD with concentration impairment, flashbacks, and sleep disturbance due to nightmares.  The examiner felt that the Veteran's PTSD symptomatology was referable to his military service activities.  

The Board recognizes that the October 2008 private examination report supports the Veteran's claim.  However, the examiner did not review the Veteran's service treatment and personnel records.  The examiner also did not review the Veteran's VA treatment records.  Most importantly, although the examiner indicated that the Veteran had PTSD, the report does not show that the diagnosis was made in accordance with DSM-IV criteria, as required by regulation for a grant of service connection.  For these reasons, the Board finds the October 2008 private examination report to be of less probative value and outweighed by the other evidence of record.

On VA mental examination in September 2008, the Veteran complained of anxiety, insomnia, and irritability.  He recounted his experience involving the airplane crash while he was on active duty.  It was noted that the Veteran had never had psychiatric treatment.  Flashbacks were reported.  On objective examination, the examiner found no sign of a thought disorder, loose associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias.  The examiner found anxiety, mild insomnia, and mild irritability.  Some forgetfulness was reported.  The examiner opined that while the Veteran had flashbacks, he was not having any major issues that would be considered to be definitive of PTSD.  The examiner gave a diagnosis of anxiety disorder, not otherwise specified, mild, which was at least as likely as not secondary to his military experiences but which has not reached the criteria for full PTSD.

On VA mental examination in January 2009, the examiner reviewed the October 2008 private mental assessment.  The in-service accident on the aircraft carrier was recounted.  The examiner performed a full psychiatric examination and then concluded that the Veteran's symptoms met the criterion of anxiety disorder, not otherwise specified, and were directly related to his military experience.

Both the September 2008 and January 2009 VA compensation and pension examiners determined that the Veteran's symptomatology does not meet the full criteria for a diagnosis of PTSD.  In assigning high probative value to the VA examiners' opinions, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that either VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the two VA examiners' opinions to be of greater probative value than the October 2008 private opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Both the September 2008 and January 2009 VA compensation and pension examiners determined that one mental diagnosis was appropriate:  anxiety.  Both examiners related that diagnosis of anxiety to the Veteran's active duty service.  As noted previously, service connection was granted for anxiety by means of a June 2009 rating decision.  Based on this record, anxiety appears to be the only psychiatric diagnosis for which service connection is appropriate.  See Clemons, supra.

While the Veteran may be competent to describe sleeplessness, anger, and an inability to get close to others, he is not competent to diagnose a psychiatric disorder in accordance with DSM-IV criteria.  To whatever extent the Veteran attempts to assert that he, in fact, suffers from service-related PTSD, the Board finds that any such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental question of whether the Veteran meets the diagnostic criteria for a psychiatric disability, specifically, PTSD-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board additionally notes that the Veteran has not alleged the existence of a continuity of specific psychiatric symptoms following his time on active duty.

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for PTSD is denied.


REMAND

Rhinitis

In this case, service treatment records show that the Veteran was treated on multiple occasions for sinus congestion while he was on active duty.  See, e.g., January 1981, September 1981, June 1982 service treatment records.  Additionally, a service treatment record from December 1983 contains diagnoses of rhinitis and pharyngitis.

Post-service, VA treatment records from April 2008 show that the Veteran has a current diagnosis of rhinitis.

The Veteran has not been afforded a VA examination in connection with his claim for service connection for rhinitis.  As the service treatment records show that the Veteran was treated for rhinitis while he was on active duty, and as he has a current diagnosis of rhinitis, on remand, VA should obtain a medical etiology opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  Prior to the examination, all outstanding medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  All attempts to secure this evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an appropriate VA examination for his claimed rhinitis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed rhinitis. After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has rhinitis.  If so, an opinion should be provided as to whether it is at least as likely as not that any such rhinitis had its onset during, or is otherwise related to his military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefit sought on appeal remains denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


